Dismissed and Memorandum Opinion filed October 10, 2019.




                                 In The

                 Fourteenth Court of Appeals

                          NO. 14-18-00981-CV

   ERHC ENERGY INC., PETER NTEPHE, AND SYLVAN ODOBULU,
                         Appellants
                                   V.

       KOSMOS ENERGY SAO TOME AND PRINCIPE, Appellees

                 On Appeal from the 157th District Court
                         Harris County, Texas
                   Trial Court Cause No. 2017-71987


                          NO. 14-19-00271-CV

     IN RE ERHC ENERGY. INC., PETER NTEPHE AND SYLVAN
                     ODOBULU, Relators


                      ORIGINAL PROCEEDING
                       WRIT OF MANDAMUS
                 On Appeal from the 157th District Court
                         Harris County, Texas
                   Trial Court Cause No. 2017-71987
                           MEMORANDUM OPINION

        On November 5, 2018, appellants appealed a modified temporary injunction
order. That appeal was assigned case number 14-18-00981-CV. On March 29, 2019,
relators filed a petition for writ of mandamus complaining of the same order in
addition to other orders issued to enforce the provisions of the temporary injunction.
That original proceeding was assigned case number 14-19-00271-CV. On April 9,
2019, this court consolidated the appeal and petition for writ of mandamus into one
action.

        On September 6, 2019, the district clerk filed a supplemental clerk’s record
containing an order granting appellees’ nonsuit on July 15, 2019. On September 18,
2019, appellees notified this court that the trial court action was dismissed, and the
temporary injunction order is no longer in effect. The appeal and petition for writ of
mandamus are therefore moot. See Isuani v. Manske–Sheffield Radiology Grp., P.A.,
802 S.W.2d 235, 236 (Tex. 1991) (when a trial court renders a final judgment while
an appeal of an order granting or denying a temporary injunction is pending, the
temporary injunction order becomes moot).

        Accordingly, the appeal and petition for writ of mandamus are dismissed as
moot.



                                              PER CURIAM



Panel consists of Chief Justice Frost and Justices Wise and Zimmerer.




                                          2